Exhibit 10.1


[logo.jpg]




January 26, 2009




Shane O’Leary
4007 5th Street SW
Calgary, AB T2S 2C9
Canada




Dear Shane:


I am extremely pleased to offer you the position of Chief Operating Officer with
Gran Tierra Energy Inc.


This offer is conditional upon passing required background and reference
checks.  Your compensation will consist of an initial salary of C$280,000 per
year, an initial stock option grant of 500,000 options, five weeks paid
vacation, eligibility for an annual bonus payment and other compensation as
determined by the Board from time to time. This compensation has been approved
by the members of the Compensation Committee of the Board of Directors, but is
still subject to further approval of the full Board of Directors of Gran Tierra
Energy.


Attached is a copy of an Executive Employment Agreement for your review and, if
you agree, your signature.


Gran Tierra Energy has been extraordinarily successful in the first four years
of its history as a result of the dedication of a committed team of people.  Our
intent is to continue this track record of success and growth into the future;
we look forward to your acceptance of this employment and share in the
leadership of this outstanding growth story.




Sincerely,




/s/ Dana Coffield


Dana Coffield
President and CEO
 
 
 

--------------------------------------------------------------------------------

 